IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                                                            FILED
                                                             January 4, 1999
WAYNE ELDRED HILL,                       )
                                                           Cecil W. Crowson
                                         )
                                                          Appellate Court Clerk
      Plaintiff/Appellee,                )
                                         )
v.                                       )       NO. 03S01-9608-CH-00086
                                         )
CNA INSURANCE COMPANY,                   )
                                         )
      Defendant/Appellee,                )
                                         )
and                                      )
                                         )
LARRY BRINTON, JR., DIRECTOR             )
OF THE DIVISION OF WORKERS’              )
COMPENSATION, TENNESSEE                  )
DEPARTMENT OF LABOR,                     )
SECOND INJURY FUND,                      )
                                         )
      Defendant/Appellant.               )



                            CONCURRING OPINION


      I concur in the majority's holding that this case falls within the purview of

Tenn. Code Ann. § 50-6-208(a). I, however, continue to adhere to my dissent in

Bomely v. Mid-America Corp., 970 S.W.2d 929 (Tenn. 1998), in which I

concluded that Tenn. Code Ann. § 50-6-208(a) is applicable when there is a

subsequent injury and the employee is rendered permanently and totally

disabled. Subsection (b), however, should apply only when the employee is still

able to earn a wage or be gainfully employed but has received compensable

vocational disabilities that exceed 100 percent or 400 weeks of compensation.




                                  JANICE M. HOLDER, JUSTICE